Citation Nr: 1401591	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  08-16 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an increased rating for status post right knee anterior cruciate ligament reconstruction, currently evaluated as 10 percent disabling prior to June 7, 2010 and as 30 percent disabling since June 7, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) following an appeal of an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

This matter was previously before the Board in July 2009.  At that time, a remand was ordered to provide the Veteran with a statement of the case.  In March 2010, the Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference hearing.  The Veteran's claim was thereafter remanded in May 2010.  In an April 2011 rating decision, the RO increased the Veteran's disability rating for his service-connected right knee disability from 10 percent to 30 percent effective from June 7, 2010.  

In August 2011, the Board again remanded the Veteran's claim for additional development.  In May 2012, following that development, the RO issued a supplemental statement of the case (SSOC) continuing the denial of the Veteran's claim.  The case has since been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Following the Board's August 2011 remand, the Veteran underwent an additional VA examination for his right knee.  The examination was not requested by the Board.  

In a May 2012 Disability Benefits Questionnaire (DBQ), the examiner reported the Veteran's medical history regarding his right knee.  The examiner checked the "yes" box indicating that the Veteran had reported flare-ups impacted the function of his right knee.  On clinical evaluation, flexion of the right knee was noted as being to 85 degrees with objective evidence of painful motion beginning at 85 degrees.  Extension was noted as full without evidence of painful motion.  Repetitive use testing of the right knee did not result in a change of flexion or extension.  The examiner commented that the Veteran did not have any functional loss and/or functional impairment of the right knee.  No further discussion with regard to pain and functional loss was noted.  

Also, in the above May 2012 DBQ the examiner reported that the Veteran had not had much change to his right knee since the "last exam [March 22, 2010]."  (Parenthetically, the Board notes that the Veteran's last VA examination appears to have taken place in June 2010 and not March 2010.)  In the June 2010 VA examination (with a March 2011 addendum), the Veteran reported an increase in pain with activity and flare-ups, and that he was unable to bend or kneel upon the right knee.  The Veteran also reported having to split up chores over days instead of completing them in one day.  On examination, in particular, the Veteran was reported to have a slight limp that was mild in nature, and obvious deformity of the right knee consistent with severe osteoarthritis identified on X-ray.  A 20 degree extension loss was also reported.  

A subsequent June 2011 VA orthopedic consult note reflects the Veteran's report of progressively worsening right knee pain, particularly when he was on uneven ground attempting to cut his grass, which he reported he was unable to do.  The Veteran also reported that if he sat for a very long period of time, he would get a sudden pain when he attempted to get up.  Clinical evaluation revealed significant crepitation with knee flexion and extension, and a very positive patellar grind test.  

The Board notes that a functional loss results when ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination or endurance is inhibited.  38 C.F.R. § 4.40 (2013).  When assessing a veteran's level of disability, the examiner must "express an opinion on whether pain could significantly limit functional ability during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). If feasible, limitations of functional ability should be expressed in terms of additional limitation of motion.  Id. 

In Mitchell v. Shineski, the United States Court of Appeals for Veterans Claims reinforced the principle that:

[when an] examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating, and it should have been returned for the required detail to be provided, or the Board should have explained why such action was not necessary.

25 Vet. App. 32, 44 (2011) (holding that pain alone does not constitute a functional loss under VA regulations and was not a sufficient basis for a higher disability rating under diagnostic codes that evaluate limitation of range of motion).

In this case, the findings associated with the May 2012 DBQ would appear inconsistent with the clinical findings from previous examinations.  Notwithstanding that fact, the examiner at that time found a lack of functional impairment apparently based on the lack of change in range of motion of the right knee following repetitive use testing.  He did not otherwise specifically address DeLuca, supra or explain the Veteran's likely limitations caused by pain during flare-ups.  Furthermore, the June 2010 VA examiner noted:

Except as noted in the history and examination above, there was no change in active or passive range of motion during repeat motion testing and no additional losses of ranges of motion or loss of function of the involved joints . . . due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups or loss of function.  

Although the examiner tersely states that the Veteran has no additional loss of range of motion due to flare-ups, the examiner wholly fails to express an opinion on whether pain could significantly limit functional ability during flare-ups.  DeLuca v. Brown, 8 Vet. App. at 206.  The Board notes that pain during flare-ups could produce a functional loss that entitles the Veteran to additional compensation.  See Mitchell, supra.  As noted above, the Veteran's contentions have consistently described flare-ups of pain with activity resulting in functional loss.  Therefore, the Board is of the opinion that another examination is warranted in order to comply with Mitchell and Deluca.  38 U.S.C.A. § 5103A(d)(1) (West 2002).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA is not required to provide a medical examination in all cases; however, once VA undertakes the effort to provide an examination it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his right knee disability, to include relevant records available through the CAPRI records system.  (The Board is particularly interested in VA treatment records dated since April 2012.)  

After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2013).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), schedule the Veteran for a VA orthopedic examination to determine the current level of severity of his service-connected right knee disability.  The Veteran's claims folders, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).)

All pertinent pathology associated with the Veteran's right knee should be annotated in the examination report.  The examiner should elicit information as to the frequency, duration, and severity of associated symptomatology.  The examiner should also discuss the extent of any loss of function in daily activities, including work and physical activity.  

The examiner should undertake range-of-motion studies of the Veteran's right knee and comment on the degree of disability due to functional loss resulting from pain, flare-ups, weakness, fatigability, etc.  All functional losses, especially those associated with flare ups, must be equated to additional loss in range of motion (beyond what is shown clinically).  (This requires some conjecture on the examiner's part, but that is what DeLuca requires.)  

If the examiner determines that he or she cannot provide the requested information without resorting to speculation, the examiner must explain why he or she was unable to do so.  

3.  The AOJ must ensure that any report of examination or disability benefits questionnaire (DBQ) complies with this remand.  If any report of examination or DBQ is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Thereafter, and following any additional development deemed warranted, readjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


